Citation Nr: 0009163	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Whether an August 1994 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
right ankle disorder, was clearly and unmistakably erroneous.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION


The veteran served on active duty from July 1970 to March 
1972.

In an August 1994 decision, the RO, in pertinent part, denied 
the veteran's claim for service connection for a right ankle 
disorder.  The veteran was notified of this decision but did 
not appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO rating decision of 
the Huntington, West Virginia RO, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for a 
right ankle disorder. 

In an August 1998 statement, the veteran's service 
representative raised the issue of clear and unmistakable 
error (CUE) with regard to the August 1994 RO decision 
denying service connection for the right ankle disorder.  In 
a February 1999 Supplemental Statement of the Case (SSOC), 
the RO notified the veteran that a revision was not warranted 
in the 1994 decision to deny service connection for a right 
ankle disorder.  By that SSOC, the veteran was provided a 
copy of the laws and regulations pertaining to CUE, and he 
was informed that this issue was now considered to be part of 
the appeal since it was inextricably intertwined with the 
issue of whether new and material evidence had been submitted 
to reopen the claim.

The file contains a transcript of the October 1999 
videoconference between the veteran at the RO, and a member 
of the Board at the Central Office (CO).  

The Board notes that the veteran had initially appealed the 
April 1997 RO decision denying an increased rating for the 
residuals of an injury to the fingers on the left hand.  
During the October 1999 CO hearing, however, the veteran 
formally withdrew his appeal with regard to this issue.  As 
such, it is no longer before the Board.  


REMAND

As stated in the introduction, during the course of the 
veteran's appeal with regard to the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a right ankle disorder, the veteran 
raised the issue of CUE with regard to the August 1994 RO 
decision that denied service connection for the right ankle 
disorder.  Through a February 1999 SSOC, the RO informed the 
veteran that a revision was not warranted in the 1994 
decision.  In so doing, the RO stated that the issue 
regarding CUE was inextricably intertwined with the issue of 
whether new and material evidence had been submitted to 
reopen the claim, and that as a result of this connection, 
both issues were now on appeal together.  The Board agrees 
with the RO to the extent that it found that the issues were 
inextricably intertwined.  For reasons explained below, 
however, the Board does not agree with the RO's statement 
that both issues belong in appellate status.  Instead, the 
Board concludes that the newly raised issue regarding CUE is 
not ripe for appellate review, and further, it can not be 
pulled into appellate status by mere association with the 
properly appealed issue regarding new and material evidence.  
To the contrary, the fact that the appealed issue is 
inextricably intertwined with an issue that must be remanded 
has ensured that neither issue can be decided by the 
appellate body at this time.  

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal (SA).  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200 (1999).  

A SA is timely if it is received within 1 year of the date 
the veteran was notified of the denial of his claim, or 
within 60 days after the statement of the case was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 38 
U.S.C.A. § 20.302(b).  The 60-day period may be extended for 
a reasonable period on request for good cause shown.  38 
U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing. 38 
C.F.R. § 20.303.

Where a SSOC is furnished, a period of 60 days from the date 
of mailing of the SSOC will be allowed for response.  If a 
SSOC covers issues that were not included in the original SOC 
(as was the case here), a Substantive Appeal must be filed 
with respect to those issues within 60 days in order to 
perfect an appeal with respect to the additional issues.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.303(c) (1999).

In this case, the February 1999 SSOC was the veteran's first 
indication that his claim with regard to CUE had been denied.  
While the RO thereafter, received a March 1999 statement from 
the veteran that can be accepted as an NOD, the Board finds 
that the veteran was never issued a subsequent SOC with 
regard to the CUE issue, and, that the veteran never 
submitted a substantive appeal.  In order to afford the 
veteran procedural due process, and to rectify the problems 
noted above, the case must be remanded for the RO to issue 
the veteran a new SOC with regard to the issue of CUE.  Since 
the SOC will be issued more than one year after the veteran's 
initial notification of denial (February 1999), the veteran 
should be notified that if he wants to appeal, he has to 
submit a SA within 60 days of the SOC. 

As previously stated, the Board finds that since the 
veteran's claims are inextricably intertwined, they must 
therefore be addressed together on remand.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).

To facilitate appellate review without the need for any 
further remand, the RO should perform additional development 
while the case is in Remand status.  The Board notes that the 
veteran has asserted that the RO has not performed the 
investigation necessary to obtain copies of medical records 
pertinent to his claim. He specifically pointed out that 
there should be additional records from Fort Bragg that would 
document his inservice right ankle injury, which may have 
been a fracture.  Also, during his 1999 video conference the 
veteran reported that he served in the Army Reserves in the 
years immediately after discharge from service, and that 
there should be medical records from the Reserve Unit that 
indicate he had problems with running or bearing weight on 
that ankle shortly after separation.  On remand, the RO 
should attempt to verify the specific dates of the veteran's 
active duty for training with the Army Reserves.  
Additionally, any medical records from this period should be 
obtained.  The RO should contact the Surgeon General's Office 
(SGO) and request any records detailing periods of 
hospitalization for ankle problems during service. 

The Board is aware that in the event that these attempts turn 
up new and material evidence consisting of a supplemental 
report from the service department, then the former (1994) 
decision will need to be reconsidered by the adjudicating 
agency of original jurisdiction.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  See 38 C.F.R. § 3.156(c) 
(1999).  See also Hayre v. West, 188 F.3d 1327, 1334 (Fed. 
Cir. 1999) (where the Federal Circuit held that where 
pertinent service medical records were not of record, that 
deficiency, which the Federal Circuit indicated constituted a 
breach of VA's duty to assist, resulted in the prior 
determination not becoming final for the purposes of appeal).

For the above stated reasons, and, in the interests of 
avoiding prejudice to the veteran with regards to both of 
these issues, and to preserve his appellate due process 
rights, the veteran's claims must now be remanded to the RO 
so that it may be addressed  with consideration on the merits 
of any new evidence received since the RO's 1994 decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances described above, this matter is 
remanded to the RO for the following action:

1.  The RO should send the veteran and 
his representative a Statement of the 
Case with respect to the issue regarding 
CUE.  He should be provided with copies 
of the pertinent laws and regulations 
regarding CUE and the appellate process.  
The veteran should be notified that in 
order to perfect an appeal with regard to 
CUE, he must submit a SA within 60 days 
of the SOC.

2.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him for 
his right ankle disorder since 1972.  
After obtaining any necessary 
authorizations, the health care providers 
the veteran identifies should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment, which are not already in the 
claims folder.  All records obtained 
which are not already on file should be 
associated with the claims folder. 

3.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.  
Specifically, the RO should obtain and 
associate with the claims file, any 
records indicating the veteran's 
period(s) of active duty the U.S. Army or 
any periods of  ACDUTRA or INACDUTRA with 
the Army Reserves or National Guard.  Any 
new medical records from these periods 
that pertain to right ankle problems 
should be associated with the claims 
file.    

4.  The RO should, once again, by any 
means available, seek to obtain and 
associate with the claims file, copies of 
any service medical records regarding 
treatment for a right ankle disorder.  In 
so doing, the RO should contact the SGO 
and request copies of any records of 
inservice treatment for ankle problems, 
noting particularly the possibility of 
existing records from the Womack Army 
Hospital at Fort Bragg, North Carolina.

5.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete (for example, if any requested 
opinions are not provided), appropriate 
corrective action should be taken.

6.  Next, the RO should review the record 
including any new evidence added to the 
claims file.  If new medical records are 
submitted from a period(s) of active 
duty, the RO should review the evidence 
of record on a de novo basis and enter 
its determination on the claim as to 
whether service connection is warranted 
for a right ankle disorder.  See Hayre, 
supra.  If no new medical evidence is 
submitted from the veteran's period(s) of 
active duty, the RO should decide the 
issue of whether any of the other 
evidence submitted can be considered new 
and material evidence sufficient to 
reopen the veteran's claim.   If the 
decision remains adverse to the veteran, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, both of whom should 
be given a reasonable opportunity to 
respond before the case is returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




